Citation Nr: 1454431	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.  The Veteran died in February 2011 and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 
 

FINDINGS OF FACT

The Veteran did not have a pending claim for VA benefits at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101(a), 5112, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.20, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The disposition in this case is based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant contends that payment of accrued benefits is due to her for the month in which the Veteran died. 

A veteran's benefits are to be discontinued effective the last day of the month before his or her death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  A surviving spouse is entitled to a deceased veteran's benefits for the amount of compensation or pension the veteran would have received during the month of his death.  38 C.F.R. § 3.20(c).  However, as the appellant in this matter is not the Veteran's spouse, this provision is inapplicable to the instant claim.

Any other payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The Veteran's claims file does not reveal that there was a pending claim at the time of his death or that there were benefits that had been awarded and unpaid. 

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive. As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


